Case: 19-60534      Document: 00515410905         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        May 11, 2020
                                    No. 19-60534                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO MENERA MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:17-CR-119-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Alejandro Menera Martinez appeals his within-guidelines sentence after
pleading guilty, pursuant to a written plea agreement, to possession with
intent to distribute one kilogram or more of heroin.                  Menera Martinez
challenges his sentence as being procedurally unreasonable on the ground that
the district court erred by applying a two-level leadership adjustment under
U.S.S.G. § 3B1.1(c). Seeking to enforce Menera Martinez’s appeal waiver, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60534   Document: 00515410905     Page: 2   Date Filed: 05/11/2020


                                No. 19-60534

Government moves to dismiss the appeal or, in the alternative, for summary
affirmance.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Based on our review of the
record, Menera Martinez knowingly and voluntarily entered his plea
agreement, including the appeal waiver, which is enforceable and bars his
appeal. See id.; United States v. Higgins, 739 F.3d 733, 739 (5th Cir. 2014).
We GRANT the Government’s motion to dismiss, and we DENY its alternative
motion for summary affirmance as unnecessary.
      APPEAL DISMISSED.




                                      2